PER CURIAM.
This is an appeal by one of two co-defendants from an adjudication of guilt after *813jury verdict. Appellant questions the Court’s allowing two impeachment witnesses to testify who were not disclosed in pretrial discovery procedures. These witnesses were pure impeachment witnesses, and their testimony became relevant only subsequent to the testimony of the one defendant who took the stand. There was no reason to disclose the names of these witnesses prior to trial because the State could not have known that their testimony would be relevant until this defendant testified. However, in accord with Grant v. State, 354 So.2d 80 (Fla. 4th DCA 1978), the failure to supply the names should be enquired into. In this case such was done.
Appellant also questions the Court’s charge on attempts and the failure to grant a severance. Both of these assertions are without merit and the actions of the trial court are affirmed.
LETTS, MOORE and BERANEK, JJ., concur.